Citation Nr: 0615453	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant served in the U.S. Naval Reserve from 1964 to 
1968; he had active service from February to March 1966, 
representing a period of inactive duty training during which 
he was hospitalized following an injury incurred in line of 
duty.  Service connection has been established for PTSD as a 
residual of this injury in service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2006 Informal Hearing Presentation to the Board, 
the appellant's representative has requested a remand of this 
appeal in order to obtain a current VA examination of the 
appellant, alleging that the service-connected PTSD has 
worsened since the last (and only official) VA examination of 
the appellant over three years ago in March 2003.  The 
representative argues that the March 2003 VA examination is 
inadequate to evaluate the appellant's current condition, 
citing to Olson v. Principi, 3 Vet. App. 480, 482 (1992).  
The Board must agree with the representative that a current 
VA examination of the appellant is warranted in this case.  

In addition, the current record does not reflect evidence of 
any notification pursuant to the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) which specifically pertains to the issue currently on 
appeal, although such notice was given to the appellant in 
connection with his initial claim for service connection, and 
notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was recently sent to the appellant in March and 
April 2006.  

The Board notes that the last VA examiner in March 2003 
indicated that, in addition to the service-connected PTSD, 
the appellant suffers from a well-documented nonservice-
connected personality disorder and from "major depression 
that has a strong basis in pre-military experiences."  This 
examiner indicated that the service-connected PTSD 
represented only 25 percent of the appellant's total 
psychological impairment.  To the extent possible, any 
current VA examiner should comment on these assertions.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
specifically pertaining to the current 
increased rating claim, to include notice 
that the appellant should submit any 
pertinent evidence in his possession.  
This notice should also include an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for an 
examination, if possible, by a 
psychiatrist or psychologist who has not 
previously examined the appellant, in 
order to determine the current symptoms 
and severity of the service-connected 
PTSD.  The claims file must be made 
available to the examiner for review of 
pertinent documents therein, and the 
examiner should note that such a review 
has been conducted.  The examiner should 
be requested to identify all current 
manifestations of the appellant's PTSD 
and to comment upon the effect of those 
symptoms on his social and occupational 
functioning.  To the extent possible, the 
manifestations of the service-connected 
PTSD should be distinguished from those 
of any nonservice-connected disabilities, 
including the personality disorder and 
major depression reflected by the current 
record.  The examining psychiatrist 
should also provide a GAF score 
pertaining solely to the appellant's 
PTSD, together with an explanation of the 
meaning of this numerical score.  The 
rationale for all opinions expressed 
should also be provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

